DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-19 are pending and under examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of a certified copy of foreign application IT102017000080068 filed July 14, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13, 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures VRLIVX1VRIX2RR, VRLIVAVRIX2RR and VRLIVKVRIX2RR are located in claims 1, 3, 8, and 10-14 and on pages 4,5,8,10,11, and 13-15 in the specification. Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).
Specification
The use of the term Microsoft® Excel 2000/XLSTAT©-Pro on page 23, lines 2-3 in the specification, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities: The sequence disclosures VRLIVX1VRIX2RR, VRLIVAVRIX2RR and VRLIVKVRIX2RR located on pages 4,5,8,10,11, and 13-15 in the specification are not identified by sequence identifiers and therefore, the specification does not comply with 37 CFR 1.821(d). Appropriate correction is required.
Claim Objections
Claims 1-19 are objected to because of the following informalities: 35 CFR 1.821-1.825 require each unbranched sequence of four or more amino acids to be listed in the sequence listing and referred to by use of a sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims. The sequences VRLIVX1VRIX2RR in claims 1, 8, 12, and 13, VRLIVAVRIX2RR as in claims 3, 10, 11, and 14, and VRLIVKVRIX2RR as in claims 3, 10, 11, and 14, are not listed and are not referred to by use of the sequence identifier, preceded by SEQ ID NO:”. Although the sequences encompass SEQ ID NOs: 1-4 that are listed in the sequence listing, the sequences themselves are not listed or referenced by their own individual sequence identifier. Therefore, the claims are objected to for not complying with sequence disclosures rules. Appropriate correction is required. An amendment such as the following in claim 1 could Listeria monocytogenes, the method comprising contacting the product or surface with at least one peptide having the amino acid sequence selected from the group consisting of SEQ ID NOs: 1-4.”. Claims 2, 4-7, 9, and 15-19 are objected to as these claims incorporate by dependency the object to claims 1, 3, 8, and 10-14.

Claim 13 is objected to because of the following informalities: In line 3, the sequence identifier is missing following SEQ ID NO:”. Appropriate correction is required.

Claim 17 is objected to because of the following informalities: It is suggested to amend the phrase “selected from a selected from” to recite, “selected from”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "said peptide" in line 4. There is insufficient antecedent basis for this limitation in the claim because the limitation “at least one peptide” encompasses multiple peptides and it is unclear whether just one, more than one or all of the peptides are linked to the surface by means of a covalent bond between N-terminal amino group of the peptide and a chemical group on said surface.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmieri et al. (“Bactericidal and antibiofilm activity of bactenecin-derivative peptides against the food-pathogen Listeria monocytogenes: New perspectives for food processing industry”, International Journal of Food Microbiology, Available online 27 April 2018, 33-42).
Regarding present claims 1 and 2, Palmieri et al. disclose contacting stainless steel coupons contaminated with a Listeria monocytogenes biofilm with the peptides 1018 and 1018-Listeria monocytogenes biofilm with the peptides 1018 and 1018-K6. The peptide 1018 and 1018-K6 have the amino acid sequence VRLIVAVRIWRR (present SEQ ID NO: 1) and VRLIVKVRIWRR (present SEQ ID NO:3), respectively. See page 35, §2.6 Bactericidal activity assays; page 36, §2.7 Antibiofilm activity assays; Figure 5; pages 40-41; §3.3 Antimicrobial activity and §3.4 Antibiofilm activity; page 37, right col.-1st paragraph.
Regarding present claim 4, Palmieri et al. disclose the Listeria monocytogenes is Listeria monocytogenes serotype 4b (antibiotic resistant Listeria monocytogenes serotype). See the abstract.
Regarding present claim 5, the peptides are not in association with other bactericidal compounds.
Regarding present claim 6, the coupons (objects) are made of stainless steel (material).
Regarding present claim 7, Palmieri et al. disclose placing an inoculum with the peptides on the surface of the coupons (coating composition on the surface of said product). See page 36, §2.7 Antibiofilm activity assays.
Therefore, the disclosures of Palmieri et al. anticipate the presently claimed invention. Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Palmieri et al. (“Bactericidal and antibiofilm activity of bactenecin-derivative peptides against the food-Listeria monocytogenes: New perspectives for food processing industry”, International Journal of Food Microbiology, Available online 27 April 2018, 33-42).
Palmieri et al. disclose contacting stainless steel coupons contaminated with a Listeria monocytogenes biofilm with the peptides 1018 and 1018-K6 and contacting a container comprising colonies of Listeria monocytogenes biofilm with the peptides 1018 and 1018-K6. The peptide 1018 and 1018-K6 have the amino acid sequence VRLIVAVRIWRR (present SEQ ID NO: 1) and VRLIVKVRIWRR (present SEQ ID NO: 3), respectively. See page 35, §2.6 Bactericidal activity assays; page 36, §2.7 Antibiofilm activity assays; Figure 5; pages 40-41; §3.3 Antimicrobial activity and §3.4 Antibiofilm activity; page 37, right col.-1st paragraph. Palmieri et al. teach the antimicrobial peptides 1018 and 1018-K6 efficiently kill Listeria monocytogenes biofilms. See page 41, left col.-continuing paragraph. 
Although, Palmieri et al. do not teach a mixture comprising at least one peptide having the sequence of SEQ ID NOs: 1 or 2 and at least one peptide having the sequence of SEQ ID NOs: 3 and 4 as presently claims in claimed in claims 3 and 11, at the time of the effective filing date the claims would have been obvious to the artisan of ordinary skill. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). It would have been obvious to the artisan of ordinary skill in the art to combine 1018 and 1018-K6 in a single composition as claimed because both peptides are taught to efficiently kill Listeria monocytogenes. The artisan of ordinary skill would have had a reasonable expectation of success given that both peptides dose dependently inhibit Listeria monocytogenes and when combined, In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980). MPEP §2144.06. 
Therefore, at the time of the effective filing date, the presently claimed invention was prima facie obvious to the artisan of ordinary skill. Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claims 1-3, 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Haney et al. (WO 2015/038339 A1; published 19 March 2015).
Regarding present claims 1, 2, and 5-7, the teachings of Haney et al. are directed to small cationic anti-biofilm and innate defence regulators (IDR) peptides. Haney et al. teach the antimicrobial peptides 1018, 1018-K6/2001, and 1018-K10. See Table 1;Table 2B, SEQ ID NOs: 58 and 62. The peptides 1018, 1018-K6/2001 and, 1018-K10 have the amino acid sequence VRLIVAVRIWRR (present SEQ ID NO: 1), VRLIVKVRIWRR (present SEQ IDNO: 3), and VRLIVAVRIKRR (present SEQ ID NO: 2), respectively. Haney et al. teach pharmaceutical compositions comprising one or a combination of the antimicrobial peptides formulated together with a pharmaceutically acceptable carrier. See paragraph [0138]. Haney et al. teach the peptide 1018 is a broad-spectrum anti-biofilm peptide. See Table 2. Haney et al. teach because of the broad spectrum anti-biofilm properties of the peptides, they may be used as preservatives or to prevent formation of biofilms on materials susceptible to microbial biofilm contamination. Haney et al. teach the peptides can be utilized as broad-spectrum anti-biofilm agents directed 
Although Haney et al. do not specifically teach contacting a product or surface with at least one of the peptides set forth in SEQ ID NOs: 1-4 as claimed, the claimed inventions would have been obvious to the artisan of ordinary skill at the time of the effective filing date. It would have been obvious to contact a product or surface thereof to treat or prevent Listeria biofilm formation with the broad-spectrum anti-biofilm peptides 1018, 1018-K6/2001, and 1018-K10 taught by Haney et al. because Haney et al. suggest utilizing the peptides described for the application against Listeria. There would have been a reasonable expectation of success given that (p)ppGpp promotes biofilm formation of Listeria as evidenced by Kundra et al.1 and the 1018 peptide binds to (p)ppGpp and marks it for degradation, thereby inhibiting the (p)ppGpp promotion of biofilm formation as taught by Haney et al. See paragraph [0198].
Regarding present claim 3, the teachings of Haney et al. are discussed above. Haney et al. do not expressly teach a mixture of peptides selected from SEQ ID NOs: 1-4. However, it would  have been obvious to combine the anti-biofilm peptides 1018, 1018-K6/2001, and 1018-K10 in a single composition and apply the composition as a preservative or to prevent formation of biofilms on materials because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.
Regarding present claim 5, the peptides are not in association with other bactericidal compounds. Haney et al. teach the peptides can be administered alone. See paragraph [0161].
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. There would have been a reasonable expectation of success because Haney et al. show the peptides alone reduce biofilm growth and when combined, it would be reasonable to expect at minimum an additive effect. In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980). MPEP §2144.06. 
Therefore, the presently claimed invention was prima facie obvious at the time of the effective filing date of the claimed invention.

Claim 12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Haney et al. (WO 2015/038339 A1; published 19 March 2015) in view of Costa et al. (“Covalent .
The teachings of Haney et al. are directed to small cationic anti-biofilm and innate defence regulators (IDR) peptides. Haney et al. teach the antimicrobial peptides 1018, 1018-K6/2001, and 1018-K10. See Table 1; Table 2B, SEQ ID NOs: 58 and 62. The peptides 1018, 1018-K6/2001 and, 1018-K10 have the amino acid sequence VRLIVAVRIWRR (present SEQ ID NO: 1), VRLIVKVRIWRR (present SEQ IDNO: 3), and VRLIVAVRIKRR (present SEQ ID NO: 2), respectively. Haney et al. teach protecting objects such as medical devices from bacterial colonization by chemically conjugating the peptides of the invention to the surfaces of the objects. See paragraphs [0029, 0121]. Haney et al. teach the peptides are bound covalently or non-covalently. See paragraph [0029].
Haney et al. do not teach the covalent bond is between the N-terminal amino group of the peptide and a chemical group on the surface of the object as claimed.
Costa et al teach covalently attaching antimicrobial peptides through the free amine (the N-terminal amino acid or the lysine side chain) onto surface increase the efficacy of the peptide. See page 1434, right col.-3rd paragraph and page 1436, left col.-continuing paragraph. Costa et al. teach N-terminal immobilization can be achieved by thioalkylation and oxamine formation or by the amine group and surface carboxyls. See Table 2 and page 1436, left col.-5th paragraph. Costa et al. teach that studies that compared N-terminal conjugation to N-side-chain immobilization demonstrated that on N-terminal attached peptide displayed antimicrobial activity. See page 1437, right col.-1st paragraph to page 1438, left col.-continuing paragraph.
At the time of the effective filing date, it would have recognized by the artisan of ordinary skill that applying the known technique of immobilizing a peptide to a surface of an 
Regarding present claim 14, the teachings of Haney et al. are discussed above. Haney et al. do not expressly teach a mixture of peptides between the peptides selected from SEQ ID NOs: 1-4 on the surface of the product as claimed. However, it would  have been obvious to combine the anti-biofilm peptides 1018, 1018-K6/2001, and 1018-K10 on the surface of the products to prevent formation of biofilms on materials because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.
Therefore, the presently claimed invention was prima facie obvious at the time of the effective filing date of the claimed invention.

Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haney et al. (WO 2015/038339 A1; published 19 March 2015) in view of Morales-Avila et al. (“Antibacterial Efficacy of Gold and Silver Nanoparticles Functionalized with the Ubiquicidin (28-41) Antimicrobial Peptide”, Journal of Nanomaterials, 25 March 2017, 10 pages).
Haney et al. teach the antimicrobial peptides 1018, 1018-K6/2001, and 1018-K10. See Table 1; Table 2B, SEQ ID NOs: 58 and 62. The peptides 1018, 1018-K6/2001 and, 1018-K10 
Haney et al. do not teach the object is a nanoparticle as claimed.
Morales-Avila et al. teach metallic nanoparticles (NPs) such as silver (AgNPs) and gold (AuNPs) can be modified with ligand via covalent or noncovalent attachment and have antibacterial activity against broad spectrum of bacteria and antimicrobial activity. See the Introduction, 2nd -4th paragraphs. Morales-Avila et al. teach the use of nanoparticles combined with other antimicrobial effects can help enhance microbicial effect. See the Introduction, 4th paragraph. Morales-Avila et al. teach studies have demonstrated that drug antimicrobial activity is enhanced when metallic nanoparticles are used as an inorganic support, obtaining synergic effects against microorganisms. See the abstract. Morales-Avila et al. evaluated the antimicrobial efficacy of engineered multivalent nanoparticle systems based on silver or gold nanoparticles functionalized with UBI and showed that antimicrobial activity produced by AgNPs is modified when antimicrobial peptides were bound to the surface and resulted in an increase in antibacterial activity against Gram-negative bacteria as an alternative therapy for topical infections. See the abstract. Morales-Avila et al. teach broad spectrum of antimicrobial peptides makes them suitable for future medical applications and nanotechnology provides promising alternatives for th paragraph.
At the time of the effective filing date, it would have been obvious to the artisan of ordinary skill to combine the teachings of Haney et al. and Morales-Avila and covalently attach the peptides 1018, 1018-K6/2001, and 1018-K10 of Haney et al. to the surfaces of nanoparticles such as a Ag nanoparticles or to substituted the  1018, 1018-K6/2001, and 1018-K10 peptides for UBI on the surface of the AgNPs to arrive at the presently claimed invention. The motivation would be to enhance the antimicrobial activity of the peptides of Haney et al. There would have been a reasonable expectation of success because as discussed by Morales-Avila et al., functionalization with antimicrobial drugs through covalent interactions have enhanced the microbicidal effect of the drug.
Regarding present claim 14, Haney et al. do not expressly teach a mixture of peptides between the peptides selected from SEQ ID NOs: 1-4 on the surface of the nanoparticle as claimed. However, it would  have been obvious to combine the anti-biofilm peptides 1018, 1018-K6/2001, and 1018-K10 on the surface of the nanoparticles t because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.
Regarding present claim 15, Morales-Avila et al. teach the Ag nanoparticles are 12.3 ± 3.9 nm as measured by DLS. See Figure 2 and p. 4, left col-continuing paragraph.
Regarding present claim 16, the Ag nanoparticles comprised SDS (AgNP-SDS; hybrid nanoparticles). See p. 2, left col.-5th paragraph.
Regarding present claim 18, teachings of Haney et al. are directed to small cationic anti-biofilm and innate defence regulators (IDR) peptides. Haney et al. teach the antimicrobial 
Haney et al. do not specifically teach contacting a product or surface with at least one of the peptides set forth in SEQ ID NOs: 1-4 as claimed wherein the peptide is covalently linked to the surface of nanoparticles.
Morales-Avila et al. teach metallic nanoparticles (NPs) such as silver (AgNPs) and gold (AuNPs) can be modified with ligand via covalent or noncovalent attachment and have antibacterial activity against broad spectrum of bacteria and antimicrobial activity. See the Introduction, 2nd -4th paragraphs. Morales-Avila et al. teach the use of nanoparticles combined with other antimicrobial effects can help enhance microbicial effect. See the Introduction, 4th paragraph. Morales-Avila et al. teach studies have demonstrated that drug antimicrobial activity is enhanced when metallic nanoparticles are used as an inorganic support, obtaining synergic effects against microorganisms. See the abstract. Morales-Avila et al. evaluated the antimicrobial th paragraph.
At the time of the effective filing date, the claimed invention would have been obvious to the artisan of ordinary skill. It would have been obvious to contact a product or surface thereof to treat or prevent Listeria biofilm formation with the broad-spectrum anti-biofilm peptides 1018, 1018-K6/2001, and 1018-K10 taught by Haney et al. because Haney et al. suggest utilizing the peptides described for the application against Listeria. It would have been obvious to attach the peptides the surface of a nanoparticle because Haney et al. teach nanoparticles as carriers and the conjugation enhances the biocidal properties of the antimicrobial peptides as taught by Morales-Avila. There would have been a reasonable expectation of success given that (p)ppGpp promotes biofilm formation of Listeria as evidenced by Kundra et al.2 and the 1018 peptide binds to (p)ppGpp and marks it for degradation, thereby inhibiting the (p)ppGpp promotion of biofilm formation as taught by Haney et al. See paragraph [0198].
Therefore, the presently claimed invention was prima facie obvious at the time of the effective filing date of the claimed invention.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The amino acid sequence of SEQ ID NO: 4 is not taught or suggested in the prior art. The prior art does not teach or suggest administering a peptide or mixture of peptides wherein the peptide or peptides have the amino acid sequence selected from the group consisting of SEQ ID NO:s 1-4 to a subject in need of treating an infection from Listeria monocytogenes.

Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Kundra et al., “Survival of the Fittest: The Relationship of (p)ppGpp With Bacterial Virulence”, Frontiers in Microbiology, December 2020, pp. 1-14; See page 5,§Listeria monocytogenes
        2 Kundra et al., “Survival of the Fittest: The Relationship of (p)ppGpp With Bacterial Virulence”, Frontiers in Microbiology, December 2020, pp. 1-14; See page 5,§Listeria monocytogenes